Citation Nr: 0120496	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1977 to 
September 1997.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  

The issues of entitlement to service connection for a 
headache disorder and defective vision and entitlement to a 
compensable rating for bilateral corneal scars were perfected 
in a December 1998 Substantive Appeal.  However, because the 
appellant indicated at his May 2001 Travel Board hearing that 
he did not desire to continue an appeal as to those issues, 
they are not before the Board for appellate consideration.  


FINDING OF FACT

Residuals of a fractured right hand were initially manifested 
in service.  


CONCLUSION OF LAW

Residuals of a fractured right hand were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(c) & (d) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he is entitled to service connect 
for residuals of a fractured right hand because they are 
related to right hand injuries he sustained while boxing in 
service.  

The Board finds that the November 1998 Statement of the Case 
and the April 2001 Supplemental Statement of the Case have 
provided the appellant with sufficient notification as to 
what evidence is necessary to establish service connection 
for residuals of a fractured right hand.  The Board also 
concludes that all relevant facts have been properly 
developed and, therefore, no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service medical records show that the appellant was treated 
for an injured right hand in October 1979.  He gave a history 
of initially hurting the hand while boxing two years before 
and re-injuring it four days ago.  Examination revealed full 
range of motion and no swelling, discoloration, or tenderness 
to palpation.  The assessment was a contusion of the right 
hand.  He subsequently received treatment for his right hand 
in November 1980, after hurting it while boxing.  Swelling 
and tenderness was noted, and a short arm cast was applied.  
Possible fractures of the second, third, and fourth 
metacarpals were reported.  An X-ray of the right hand 
revealed no significant abnormalities.  The appellant's June 
1997 retirement examination report noted a deformity of the 
third proximal metacarpal, and the examiner reported a 
history of a fractured right hand in 1981, with recurring 
stiffness in the hand.  

At a February 2001 VA examination of the hands, the appellant 
reported a history of fracturing his right hand in 1980 while 
boxing, with residuals of pain and loss of right hand grip 
strength, which prevented lifting more than 40 pounds when 
symptoms were present.  Physical examination of the right 
hand revealed some swelling at the base of the index and long 
metacarpals, 30 degrees of dorsiflexion in the right wrist 
with pain at the dorsum of the wrist, and 5-/5 grip strength 
as compared to the left hand.  The impression was probable 
fractures at the base of the index and long finger 
metacarpals of the right hand, now with some symptomatic 
carpal bossing.  X-rays of the right hand showed well-
preserved joint spaces, with no bony abnormalities or soft 
tissue swelling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Given the recorded boxing injuries to the right hand during 
service and the current right hand symptomatology, with no 
evidence of any intercurrent right hand injuries since 
service, the Board finds that the evidence is in equipoise as 
to the continuity of symptomatology regarding the appellant's 
current right hand disability.  Because the benefit of the 
doubt is extended to a veteran when the evidence is in 
equipoise, the Board finds that service connection is 
warranted for residuals of a fractured right hand.   



ORDER

Service connection is granted for residuals of a right hand 
fracture.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

